ING INVESTOR ELITE NY SELECT*LIFE NY SELECT*LIFE NY II VARIABLE ESTATE DESIGNSM FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I Supplement Dated December 17, 2013 This supplement updates and amends certain information contained in your current prospectus and any subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE ING JPMORGAN MID CAP VALUE PORTFOLIO The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING JPMorgan Mid Cap Value Portfolio. Effective after the close of business on or about February 7, 2014, we are closing to new investors and to new investments by existing investors the subaccount that invests in the ING JPMorgan Mid Cap Value Portfolio. Policy owners who have policy value allocated to the subaccount that corresponds to this fund may leave their policy value in that subaccount, but future allocations and transfers into it are prohibited. If your most recent premium allocation instructions include the subaccount that corresponds to this fund, premium received after February 7, 2014, that would have been allocated to that subaccount will be allocated on a pro rata basis among all the other available subaccounts in which your policy value is allocated. If there are no other such subaccounts, you must provide us with alternative allocation instructions or the premium payment will be returned to you. Your failure to provide us with alternative allocation instructions and our return of any premium payment may result in your policy entering the 61 day grace period and/or your policy lapsing without value. You may provide us with alternative allocation instructions at any time by contacting the ING U.S. Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050 or www.ingservicecenter.com. X.SLIFE-13GWA Page 1 of 3 December 2013 IMPORTANT INFORMATION REGARDING THE ING PIMCO TOTAL RETURN BOND PORTFOLIO The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING PIMCO Total Return Bond Portfolio. Effective after the close of business on or about February 4, 2014, the ING PIMCO Total Return Bond Portfolio will be renamed ING Total Return Bond Portfolio and ING Investment Management Co. LLC will replace Pacific Investment Management Company LLC (“PIMCO”) as subadviser. Accordingly, effective after the close of business on or about February 4, 2014, all references in any prospectus supplement to ING PIMCO Total Return Bond Portfolio are to be replaced with ING Total Return Bond Portfolio and information in any prospectus supplement about the ING PIMCO Total Return Bond Portfolio is to be deleted and replaced with the following: Fund Name Investment Adviser/ Subadviser Investment Objective ING Total Return Bond Portfolio (formerly ING PIMCO Total Return Bond Portfolio) Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC Seeks maximum total return, consistent with preservation of capital and prudent investment management. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the subaccounts that correspond to ING Total Return Bond (formerly ING PIMCO Total Return Bond Portfolio) Portfolio. A majority of the Board of Trustees of ING Investors Trust approved a proposal to reorganize the ING Total Return Bond Portfolio (the “Merging Fund”) with and into the ING Intermediate Bond Portfolio (the “Surviving Fund”). Subject to shareholder approval the reorganization is expected to take place on or about March 21, 2014 (the “Reorganization Effective Date”). Voluntary Transfers Before the Reorganization Effective Date. Prior to the Reorganization Effective Date, you may transfer amounts allocated to the subaccount that invests in the Merging Fund to any other available subaccount or to the fixed account . See the Transfers section of your policy prospectus for information about making subaccount transfers, including applicable restrictions and limits on transfers. On the Reorganization Effective Date. On the Reorganization Effective Date , your investment in the subaccount that invested in the Merging Fund will automatically become an investment in the subaccount that invests in the Surviving Fund with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation, and your policy value immediately before the reallocation will equal your policy value immediately after the reallocation. X.SLIFE-13GWA Page 2 of 3 December 2013 Automatic Fund Reallocation After the Reorganization Effective Date. After the Reorganization Effective Date, the Merging Fund will no longer be available through your policy. Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the subaccount that invested in the Merging Fund will be automatically allocated to the subaccount that invests in the Surviving Fund. See the Transfers section of your policy prospectus for information about making fund allocation changes. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting the ING U.S. Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050 or www.ingservicecenter.com. Information about the Surviving Fund. The following chart lists the investment adviser and subadviser and information regarding the investment objectives of the Surviving Fund. More detailed information can be found in the current prospectus and Statement of Additional Information for that fund. Fund Name Investment Adviser/ Subadviser Investment Objective ING Intermediate Bond Portfolio (Class I) Investment Adviser : ING Investments, LLC Subadviser : ING Investment Management Co. LLC Seeks to maximize total return consistent with reasonable risk. The portfolio seeks its objective through investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. MORE INFORMATION IS AVAILABLE More information about the funds available through your policy, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at the: ING U.S. Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. X.SLIFE-13GWA Page3 of 3 December 2013
